The defendant, twenty years of age, pleaded guilty to two charges: (1) conspiracy to violate the Uniform State Narcotic Drug Act, in violation of § 54-197 of the General Statutes, which provides for a fine of not more than $5000 or imprisonment for not more than fifteen years or both; and (2) possession of narcotics in violation of § 19-246, as amended, for which the penalty prescribed by § 19-265, as amended, for a first offense is a fine of not less than $500 nor more than $3000 or imprisonment for not less than five years nor more than ten years, or both a fine and imprisonment. On the conspiracy charge, the court imposed a sentence of not less than three nor more than seven years. On the charge of possession, the court imposed a sentence of not less than five nor more than six years, execution of which was suspended. Accordingly, the effective sentence was not less than three nor more than seven years.
On May 31, 1966, an undercover state police officer purchased a glassine envelope containing a white powder for $10 from the defendant and men named Reaves and Anderson. The defendant introduced Reaves and Anderson to the police officer, and the officer gave the $10 to Ramos, who in turn *Page 132 
handed the money to Reaves. Anderson handed the glassine envelope to the defendant as Anderson was leaving the officer's car, and the defendant in turn handed it to the officer. The envelope was found to contain heroin. The defendant's prior record consists of a motor vehicle offense and a breach of the peace charge.
At the hearing on this application, the state's attorney for Hartford County informed the Division that the defendant's arrest was one of fifty-five to sixty arrests that resulted from an undercover investigation. When it came time to dispose of the cases, he realized he had a difficult problem. The defendant's case was one of the first to be disposed of. Reaves and Anderson, who participated in the conspiracy with the defendant, received sentences of two to five years on the recommendation of the state's attorney. He informed the Division that the defendant's "sentence is probably one of the most severe, and at the time he also was twenty years old, so I would say . . . frankly that an adjusted sentence here of from two to five is in order, and I think that would put it back in the same category as essentially the other cases that were disposed of."
In view of the defendant's lack of any serious prior record, the defendant's age at the time of sentencing, and the statement of the state's attorney, we believe the sentence imposed was too severe and ought to be decreased.
   It is ordered that the Superior Court in Hartford County presentence the defendant on the first count of the substituted information charging conspiracy to imprisonment in the state prison for a term of not less than two years nor more than five years.
PALMER, HEALEY and BARBER, Js., participated in this decision.